Appellate Case: 22-6040     Document: 010110763006         Date Filed: 11/03/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                            November 3, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  ROBERT V. WONSCH,

        Petitioner - Appellant,

  v.                                                            No. 22-6040
                                                      (D.C. No. 5:21-CV-00826-PRW)
  SCOTT CROW,                                                  (W.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before TYMKOVICH, PHILLIPS, and EID, Circuit Judges.
                  _________________________________

        Robert V. Wonsch, an Oklahoma prisoner proceeding pro se, has moved for a

 certificate of appealability (COA) so he may appeal the district court’s denial of his

 28 U.S.C. § 2254 petition. We find that Wonsch does not qualify for a COA, so we

 deny his motion and dismiss this matter.

 I.     BACKGROUND & PROCEDURAL HISTORY

        In December 2018, Wonsch received a sentence totaling seventy years for

 eleven offenses of which he had been convicted after a jury trial in Oklahoma state




        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-6040     Document: 010110763006        Date Filed: 11/03/2022   Page: 2



 court. He appealed to the Oklahoma Court of Criminal Appeals (OCCA), which

 affirmed in April 2020.

        In May 2020, Wonsch sought postconviction relief from the OCCA through a

 petition for a writ of mandamus. The OCCA dismissed that petition in July 2020

 because Wonsch had not yet requested postconviction relief from the trial court.

 Then, in April 2021, he filed a “Pro-Se Motion [for] Post-Conviction Relief” with the

 trial court. R. vol. 4 at 10. He claimed his prosecution violated his rights to a speedy

 trial and effective assistance of counsel. The trial court denied that motion in July

 2021 because Wonsch had not verified it. See Okla. Stat. tit. 22, § 1081 (“A [post-

 conviction] proceeding is commenced by filing a verified ‘application for post-

 conviction relief’ with the clerk of the court imposing judgment . . . .”).

        Wonsch filed his § 2254 petition in federal district court the following month

 (August 2021). Wonsch again pleaded claims centering around his rights to a speedy

 trial and effective assistance of counsel. His first claim, however, was that the State

 of Oklahoma (“state”) and his court-appointed public defenders obstructed his ability

 to file a timely federal habeas petition.

        The state moved to dismiss as untimely. The district court agreed that

 Wonsch’s petition was untimely and not subject to any form of tolling or any

 exception to the statute of limitations. The court therefore granted the state’s motion

 and dismissed Wonsch’s § 2254 petition. The district court also denied a COA.




                                             2
Appellate Case: 22-6040    Document: 010110763006         Date Filed: 11/03/2022    Page: 3



 II.    LEGAL STANDARD

        To merit a COA, Wonsch must “ma[ke] a substantial showing of the denial of

 a constitutional right.” 28 U.S.C. § 2253(c)(2). This means he “must demonstrate

 that reasonable jurists would find the district court’s assessment of the constitutional

 claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). And he

 must make an extra showing in this circumstance because the district court denied his

 motion on a procedural ground, namely, untimeliness. So he must also show that

 “jurists of reason would find it debatable whether the district court was correct in its

 procedural ruling.” Id.

 III.   ANALYSIS

        A state prisoner usually has one year from the date his conviction becomes

 “final” to file a § 2254 petition. 28 U.S.C. § 2244(d)(1)(A). A conviction becomes

 final upon “conclusion of direct review or the expiration of the time for seeking such

 review.” Id. Here, the district court found that Wonsch’s conviction became final on

 July 22, 2020. This was the last day Wonsch could file a petition with the United

 States Supreme Court to review the OCCA’s April 2020 direct-appeal decision.

 Thus, Wonsch’s one-year window began to run on July 23, 2020, meaning that—

 absent tolling or some other basis for extending or forgiving the statute of

 limitations—he had until July 23, 2021, to file his § 2254 petition.

        Wonsch does not challenge the district court’s calculation of the date on which

 his conviction became final, nor of the presumptive date by which he needed to file

 his § 2254 petition. We will therefore accept those dates as undisputed.

                                             3
Appellate Case: 22-6040      Document: 010110763006       Date Filed: 11/03/2022     Page: 4



        Obviously, Wonsch’s petition (filed in August 2021) was untimely as

 compared to the July 23, 2021, deadline. But the district court also considered

 whether Wonsch’s one-year filing window had been tolled while he pursued “a

 properly filed application for State post-conviction or other collateral review with

 respect to the pertinent judgment.” Id. § 2244(d)(2). The court held that nothing

 Wonsch filed, either with the OCCA or the trial court, met the formal requirements

 for a proper postconviction application in Oklahoma.

        In his COA motion, Wonsch argues that he did not have enough money to pay

 for a copy of his trial transcripts, and that circumstance “obstruct[ed] [his] ability to

 properly file his Post-Conviction and Habeas Petition.” Mot. at 25 (emphasis

 removed). Without certified transcripts, he says, “any pro-se, indigent, state prisoner

 runs the risk of [being perceived by the court as having filed] a frivolous pleading

 containing perjurious statements, consistent with sham legal process.” Id. at 26.

        This argument is difficult to understand because Wonsch went ahead and filed

 documents seeking postconviction relief, despite the claimed risk. Regardless, the

 district court did not rule that Wonsch’s postconviction filings were inadequately

 supported. The district court instead ruled that Wonsch’s filings did not satisfy

 Oklahoma’s formal requirements, such as verification. Wonsch offers no argument

 that the district court erred in this respect.

        The district court considered other statutory provisions and legal doctrines that

 might have tolled or excused the limitations period, or prevented it from beginning to

 run in the first place, but only one of those possibilities remains relevant in light of

                                                  4
Appellate Case: 22-6040     Document: 010110763006         Date Filed: 11/03/2022       Page: 5



 Wonsch’s current arguments. Specifically, the district court considered whether

 Wonsch made a showing of actual innocence. See McQuiggin v. Perkins, 569 U.S.

 383, 386 (2013) (holding that a sufficient showing of actual innocence excuses

 failure to file within the statute of limitations). The district court rejected this

 possibility because Wonsch argued only that the evidence was not sufficient to

 convict him and that the state withheld exculpatory material in violation of Brady v.

 Maryland, 373 U.S. 83 (1963), neither of which tends to show actual innocence, as

 opposed to legal innocence. The district court further reasoned that the actual-

 innocence exception was not available because Wonsch was arguing from evidence

 presented at trial, in contrast to the Supreme Court’s requirement that an actual-

 innocence claim must rely on “new reliable evidence . . . that was not presented at

 trial,” Schlup v. Delo, 513 U.S. 298, 324 (1995) (emphasis added).

        In his COA motion, Wonsch attempts to support his actual-innocence claim by

 discussing his Brady allegations in more detail and pointing to evidence that could

 have been presented at trial but was not. We are not persuaded.

        First, the district court was correct that a Brady claim does not necessarily tend

 to show actual innocence. See Browning v. Trammell, 717 F.3d 1092, 1108

 (10th Cir. 2013) (“Brady evidence need not prove a defendant’s innocence. Rather,

 the evidence need only put the whole case in such a different light as to undermine

 confidence in the verdict.” (internal quotation marks omitted)). Obviously, evidence

 withheld by a prosecutor in violation of Brady might help a petitioner to meet the



                                              5
Appellate Case: 22-6040     Document: 010110763006          Date Filed: 11/03/2022     Page: 6



 actual-innocence standard, but that would depend on the specific evidence. Merely

 invoking Brady, without more, says nothing about the petitioner’s innocence.

        Second, to the extent Wonsch’s actual-innocence claim re-argues the evidence

 presented at trial, the district court correctly held that Schlup bars this tactic.

        Third, to the extent Wonsch’s claim relies on evidence not presented at trial,

 his discussion of that evidence falls well short of any serious consideration of actual

 innocence. To evaluate such a claim, “the habeas court must consider all the

 evidence, old and new, incriminating and exculpatory.” House v. Bell, 547 U.S. 518,

 538 (2006) (internal quotation marks omitted). Thus, a colorable actual-innocence

 claim usually requires detailed discussion of the new evidence compared to what was

 already presented. See, e.g., Fontenot v. Crow, 4 F.4th 982, 1035 (10th Cir. 2021)

 (“Mr. Fontenot presents six categories of new evidence in support of his actual

 innocence gateway assertion . . . . We analyze each category in turn, contrasting the

 evidence put on [at trial] with that which is newly presented.”), cert. denied, 142 S.

 Ct. 2777 (2022). And if the petitioner claims innocence of multiple counts, each

 count must be addressed separately. See, e.g., United States v. Williams, 790 F.3d

 1059, 1079–82 (10th Cir. 2015).

        Wonsch asserts that other evidence exists (e.g., surveillance recordings) and

 that it would contradict evidence or testimony presented at trial, but he gives us

 hardly any specifics about either the new evidence or the trial evidence. Moreover,

 the jury convicted Wonsch of eleven offenses. Wonsch never discusses any of them

 specifically. To the contrary, he asserts (without elaboration) that his evidence

                                              6
Appellate Case: 22-6040     Document: 010110763006        Date Filed: 11/03/2022     Page: 7



 would be enough to exonerate him on every count. See Mot. at 15 (“This video

 would have proven that all claims herein were frivolously alleged and that the

 Appellant was actually innocent of all charge[s].”).

       For these reasons, Wonsch fails to show that “jurists of reason would find it

 debatable whether the district court was correct in its procedural ruling [i.e., that his

 § 2254 petition was untimely],” Slack, 529 U.S. at 484.

 IV.   CONCLUSION

       We deny a COA and dismiss this matter.


                                              Entered for the Court


                                              Timothy M. Tymkovich
                                              Circuit Judge




                                             7